DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 4, 6-8 and 13 in the reply filed on July 8, 2021 is acknowledged.  Additionally, after further consideration of the claim language reciting preventing, the requirement for restriction between metabolic syndrome, enlarged liver, NAFLD and/or NASH; and B. adolescentis, B. bifidum and B. longum is withdrawn.

CLAIMS
1.	Claims 4, 6-8 and 13 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have 
The Markush grouping of claims 4, 6-8 and 13 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the bacteria (B. adolescentis, B. bifidum or B. longum) recited in the claims share a “single structural similarity.”  To the contrary, each of the recited bacteria is an independent and distinct species.  Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicants have deleted the deposit limitation “deposited with the Institute DSMZ… and having deposit no. 32479, 32491, etc.”  
	Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1248, 64 USPQ2d 1344, 1353 (Fed. Cir. 2002) (Claim for a method of inhibiting sprout growth on tubers by treating them with spaced, sequential application of two chemicals was held invalid for "composition" containing the two chemicals.); Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, a console and a control means were held invalid for failing to satisfy the written description requirement where the claims were broadened by removing the location of the control means); Johnson Worldwide Assoc. v. Zebco Corp., 175 F.3d 985, 993, 50 USPQ2d 1607, 1613 (Fed. Cir. 1999) (stating that, in Gentry Gallery, the "court’s determination that the patent disclosure did not support a broad meaning for the disputed claim terms was premised on clear statements in the written description that described the location of a claim element--the ‘control means’ --as ‘the only possible location’ and that variations were ‘outside the stated purpose of the invention.’ … Gentry Gallery, then, considers the situation where the patent’s disclosure makes crystal clear that a particular (i.e., narrow) understanding of a claim term is an ‘essential element of [the inventor’s] invention.’"); see also Tronzo v. Biomet, 156 F.3d at 1158-59, 47 USPQ2d at 1833 (Fed. Cir. 1998) (claims to generic cup shape were not entitled to filing date of parent application which disclosed "conical cup" in view of the disclosure of the parent application stating the advantages and importance of the conical shape.). A claim that omits an element that applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962) ("[O]ne skilled in this art would not be taught by the written description of the invention in the specification that any ‘aryl or substituted aryl radical’ would be suitable for the purposes of the invention certain aryl radicals and certain specifically substituted aryl radicals [i.e., aryl azides] would be suitable for such purposes."(emphasis in original)). A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may also be subject to rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as not enabling, or under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); and In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968). See also MPEP § 2172.01.
	Applicants instant specification (page 3) describes Bifidobacterium adolescentis BA06 as having been deposited with DSMZ and having deposit number 32479, while BA07 as having been deposited with DSMZ and having deposit number 32491.  However, Applicants have not described any other B. adolescentis BA06 or BA07 strain.  Accordingly, Applicants deletion of the deposit information has broadened the genus of B adolescentis beyond that which Applicants have originally described.  

3.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim is vague and indefinite in the recitation of “BA06/BA07/BB07/BB08/BL22/BL23.”  Each of these designations is a laboratory abbreviation for a particular strain, however the identical designation can be used for 
	NOTE:  Applicants are advised that reintroducing the DSMZ accession number would require a deposit rejection.  Applicants may avoid this rejection by satisfying the terms of the Budapest Treaty and supplying the statement that all rights will be irrevocably removed upon the granting of a patent.  (See 37 CFR 1.801-1.809).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitetta et al.
	The claims are directed to a method for preventive and/or curative treatment of symptoms and/or pathologies deriving from, or connected to, metabolic syndrome, enlarged liver, non-alcoholic fatty liver disease (NAFLD) and/or non-alcoholic steatohepatitis (NASH) in a subject, said method comprising oral administration to the subject an effective amount of at least one bacterial strain selected from the group 
	Vitetta et al (WO 2015/172191) disclose of methods for the prevention of metabolic syndrome comprising administering Bifidiobacterium bifidum.  (See abstract, claim 15).  Vitetta et al further disclose of oral administration.  (See paragraph 0054).
	Accordingly, Vitetta et al disclose of each and every limitation of the instantly filed claims.

5.	Claim(s) 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panigrahi et al.
	The claims are directed to a method for preventive and/or curative treatment of symptoms and/or pathologies deriving from, or connected to, metabolic syndrome, enlarged liver, non-alcoholic fatty liver disease (NAFLD) and/or non-alcoholic steatohepatitis (NASH) in a subject, said method comprising oral administration to the subject an effective amount of at least one bacterial strain selected from the group consisting of Bifidobacterium adolescentis, Bifidobacterium bifidum or Bifidobacterium longum, or a composition thereof.
	Panigrahi et al (US Patent Number 6,132,710) disclose the feeding of a suspension containing Bifidobacterium bifidum to a group of 77 neonates.  (See column 5).
A composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition, (Bifidobacterium bifidum strain) the properties applicant discloses and/or claims (prevents metabolic syndrome) are 
	Accordingly, Panigrahi et al disclose of each and every limitation of the instantly filed claims.

6.	Claim(s) 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cutcliffe et al.
	The claims are directed to a method for preventive and/or curative treatment of symptoms and/or pathologies deriving from, or connected to, metabolic syndrome, enlarged liver, non-alcoholic fatty liver disease (NAFLD) and/or non-alcoholic steatohepatitis (NASH) in a subject, said method comprising oral administration to the subject an effective amount of at least one bacterial strain selected from the group consisting of Bifidobacterium adolescentis, Bifidobacterium bifidum or Bifidobacterium longum, or a composition thereof.
	Cutcliffe et al (US Publication Number 2019/0070227, filed October 12, 2018, with priority to October 31, 2014) disclose of treating metabolic conditions using microbial compositions.  (See abstract).  Cutcliffe et al further disclose treating metabolic syndrome comprising administering Bifidobacterium adolescentis.  (See claim 30).  Cutcliffe et al further disclose of additionally incorporating Oscillospira to the composition.  (See paragraph 0065).
	Accordingly, Cutcliffe et al disclose of each and every limitation of the instantly filed claims.

(s) 4, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolte.
	The claims are directed to a method for preventive and/or curative treatment of symptoms and/or pathologies deriving from, or connected to, metabolic syndrome, enlarged liver, non-alcoholic fatty liver disease (NAFLD) and/or non-alcoholic steatohepatitis (NASH) in a subject, said method comprising oral administration to the subject an effective amount of at least one bacterial strain selected from the group consisting of Bifidobacterium adolescentis, Bifidobacterium bifidum or Bifidobacterium longum, or a composition thereof.
	Bolte (US Publication Number 2002/0013270) disclose of the oral treatment with Bifidobacterium bifidum to children 59.4 months +/- 12.7 months old.  (See paragraph 0056).
A composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition, (Bifidobacterium bifidum strain) the properties applicant discloses and/or claims (prevents metabolic syndrome) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Accordingly, Bolte disclose of each and every limitation of the instantly filed claims.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 4, 2021